ORDER
On February 5, 1987 this Court adopted Rule 3.851, Collateral Relief After a Death Warrant is Signed, and provided an effective date of April 1, 1987 unless otherwise directed by this Court. We have made no directions contrary to the approval of Rule 3.851, Criminal Rules of Procedure.
We recognize some adjustments and changes to this Court’s drafted rule may be appropriate. At the same time, we believe the rule to be better than none and should continue in effect until modified. Hence our Criminal Rule of Procedure 3.851 is now effective.
The Court requests the Criminal Rules of Procedure Committee of The Florida Bar to study and evaluate this rule. If it determines that modifications should be made, the Court will entertain a petition to do so. It is requested that any such petition and/or report be made to this Court by October 1, 1987.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.